Citation Nr: 0103168	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on unemployability due to service-connected disability 
(TRIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from May 1957 to October 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 VA RO rating decision 
which, in pertinent and appealed part, denied a claim of 
TRIU.  

The veteran's sworn testimony was obtained at a hearing at 
the RO in March 1999.  


FINDINGS OF FACT

1.  The veteran is service connected for chronic obstructive 
pulmonary disease (COPD), currently rated as 60 percent 
disabling, and nicotine dependence, currently rated as zero 
percent disabling, with a combined rating for these two 
service-connected disabilities of 60 percent.  

2.  The veteran's service-connected COPD is manifested by an 
FEV-1 of 76 percent of predicted, an FEV-1/FVC ratio of 81 
percent, a (DLCO) of 48 percent, diagnosed on repeated VA 
examination as, and representing no more than, mild 
obstructive airways disease, with probable mild restriction, 
and a moderately severe diffusion defect.  

3.  The veteran continues to smoke tobacco; his service-
connected nicotine dependence is not shown to require any 
treatment or prescription medication.  

4.  The veteran was born in April 1940, he has a grade school 
(8th grade) education, his military service experience was 
that of food service helper, his self-admitted post-service 
occupational history includes at least some occasional 
logging and construction-type work (manual laborer), as well 
as staying home and caring for his several children, and 
presently helping out around both the home and yard.  

5.  The level of industrial impairment which may be 
attributed solely to the veteran's aforementioned service-
connected disabilities is not in itself of such severity as 
to preclude him from obtaining or retaining substantially 
gainful employment involving sedentary activity.  


CONCLUSION OF LAW

A total disability rating for compensation purposes based on 
individual unemployability is not warranted.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, and 
Part 4 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1998 rating decision, the RO granted service 
connection for COPD and nicotine dependence, assigning a 60 
percent rating under Diagnostic Code 6604 for COPD and a 
noncompensable evaluation, under Diagnostic Code 9410 for 
nicotine dependence, respectively.  The veteran has appealed 
the January 1999 rating decision which denied a TRIU claim.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided 
first, however, that if there is only one such disability, 
this disability shall be ratable as 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  

The veteran is currently service-connected for chronic 
obstructive pulmonary disease (COPD), which is currently 
rated as 60 percent disabling, and nicotine dependence, which 
is currently rated as zero percent disabling, for a combined 
rating of 60 percent due to his service-connected 
disabilities.  As such, he does not meet the minimum 
regulatory requirement to be considered for entitlement to a 
TRIU under 38 C.F.R. § 4.16(a).  

However, it is the established VA policy that all veterans 
who are unable to secure and follow a substantially gainful 
occupation--by reason of service-connected disabilities--
shall be rated as totally disabled.  Therefore, rating boards 
should submit to the VA Director of Compensation and Pension 
Service for extra-schedular consideration, all cases of 
veterans unemployable by reason of service-connected 
disabilities, but who fail to meet the standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b) (2000).  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  (Emphasis added).  As 
detailed below, the objective, clinical, and medical evidence 
of record does not show any periods of hospitalization, 
frequent or otherwise, and while some interruption of 
employment is demonstrated, it is not clear whether any such 
unemployment was voluntary or otherwise interfered with by 
service-connected disability.  That is, marked interference 
with employment--as a result of service-connected 
disabilities--is not shown.  Rather, the veteran's primarily 
physical impairment is a non-service-connected left knee 
disorder and not any service-connected disorder.  Therefore, 
the TRIU claim on appeal must be denied.  

In reaching its determination in this case the Board has 
followed the analysis of the Court in Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm, with respect to a similar 
level of disability under the rating schedule.  38 C.F.R. §§ 
4.1, 4.15.  The fact that a claimant is unemployed, or has 
difficulty obtaining employment is not enough: The question 
is whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  Moreover, unemployability associated with 
advancing age, non-service-connected disorders, or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  Factors to be 
considered, however, will include the veteran's employment 
history, educational attainment and vocational experience.  
38 C.F.R. § 4.16.  

Chronic Obstructive Pulmonary Disease

The veteran's chronic obstructive pulmonary disease is 
evaluated under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2000).  Under this Diagnostic Code, a 
10 percent rating is warranted for chronic respiratory 
impairment manifested by Forced Expiratory Volume [FEV]-1 of 
71- to 80-percent predicted, or; FEV-1/FVC [Forced Vital 
Capacity] of 71 to 80 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of 66 to 80 percent predicted; a 30 percent rating 
is warranted if such impairment is manifested by FEV-1 of 56- 
to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO(SB) of 56 to 65 percent predicted; a 60 percent 
rating is warranted if such impairment is manifested by FEV-1 
of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO(SB) of 40- to 55- percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); a 100 percent evaluation is 
warranted if such impairment is manifested by FEV-1 of less 
than 40 percent predicted, or; FEV-1/FVC of less than 40 
percent, or; DLCO(SB) less than 40 percent, or; maximum 
oxygen consumption less than 15 ml/kg/min (with 
cardiorespiratory limit), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or if outpatient 
oxygen therapy is required.  38 C.F.R. § 4.97, Code 6604.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown. 38 C.F.R. § 4.31 (2000).  

The veteran was afforded VA respiratory examinations in July 
1998 and November 1998.  On VA examination in July 1998, the 
veteran's self-declared medical history included current 
cigarette smoking of two pack per day.  His self-declared 
family history included two brothers remarkable for having 
emphysema.  As to occupational history, the veteran denied 
any long-term periods of employment, but he stayed home and 
cared for his kids most of his working years, and he 
occasionally worked in logging and construction-type jobs.  
On examination the veteran appeared in no apparent distress, 
but spoke in a deep somewhat hoarse voice consistent with a 
heavy smoker.  No dyspnea or cyanosis was noted, although 
some mild clubbing was observed.  The chest revealed mild 
increase in AP diameter, and lungs revealed decreased breath 
sounds with increased expiratory phase and occasional wheezes 
and rhonchi.  Pulmonary function testing revealed FEV-1 of 76 
percent, DLCO of 48, and a FEV-1/FVC ratio of 81 (76 
predicted).  The assessment was "mild" COPD, with probable 
mild restriction, and moderately severe diffusion defect.  
The examiner's diagnosis was nicotine dependence, and COPD, 
mild.  

It is noted here that the FEV-1 and FEV-1/FVC ratio results 
of the July 1998 VA pulmonary testing translate, under 
Diagnostic Code 6604, to no more than the criteria for a 10 
percent rating.  However, the DLCO value(SB) meets the 
criteria for a 60 percent evaluation under Diagnostic Code 
6604.  

On repeat VA examination in November 1998, the veteran's 
claims folder was reviewed, including its documented clinical 
history contained therein.  The veteran indicated that he had 
not been hospitalized for any lung problems or incapacitated 
for the same.  The veteran reported a lot of problems with 
his left knee, with an ability to walk only a block or two 
before his knee bothers him, with pain, locking and give-way 
symptoms reported. As pulmonary function tests could not be 
completed due to a current respiratory infection, VA testing 
results of a few months earlier in July 1998 were used, as 
reported above.  The diagnoses were COPD; diabetes mellitus; 
history of hepatitis, lab work normal; left knee degenerative 
joint disease; impingement syndrome, mild degenerative joint 
disease, shoulders, right worse than left; and, post-
traumatic arthritis, right hand. 

The VA examiner's November 1998 report includes the medical 
opinion that the veteran's main physical problem seems to be 
his non-service-connected left knee disorder.  Furthermore, 
the examiner opined that none of the veteran's disabilities 
precluded sedentary employment.  Even when the veteran's 
chronic obstructive pulmonary disease was considered alone, 
the examiner indicated that the pulmonary function studies 
and the evidence from the examination did not demonstrate 
such loss of lung function that the veteran could not pursue 
sedentary activities.  Finally, the examiner noted that the 
veteran had a long history of unemployment before he began to 
be bothered by his knee and lung disabilities.  

Nicotine Dependence Disorder

The veteran's service connected nicotine dependence disorder 
is evaluated under 38 C.F.R. § 4.130, Code 9410, the rating 
code for other and unspecified neurosis.  This disability is 
rated using the General Rating Formula for Mental Disorders.  
Under this criteria, a noncompensable (zero percent) rating 
is due when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning, or to require continuous 
medication; a 10 percent evaluation is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication.  A 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9410 (2000).  

The veteran is not shown to require any treatment for his 
service-connected nicotine dependence.  He has not 
identified, and the medical evidence of record does not show, 
any symptoms of his nicotine dependence other than his 
continued smoking.  He is not on continuous medication, and 
even if he were, this would meet no more than the criteria 
for a noncompensable evaluation.  Additionally, he does not 
meet the criteria for a 10 percent rating; that is, his 
nicotine dependence is not shown to result in any mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, nor are any such symptoms controlled by 
continuous medication.  

The evidence of record shows no more than a diagnosis of 
nicotine dependence which began in service.  As such, the 
criteria for an increased evaluation are not met.  

Summary

The RO has considered the applicability of the rating 
schedule for both respiratory disabilities and nicotine 
dependence.  However, it determined that the veteran's 
service-connected COPD and his nicotine dependence do not 
warrant evaluations in excess of 60 percent and zero percent, 
respectively.  

As previously discussed, the facts of the case establish that 
the veteran has failed to meet the regulatory threshold for 
entitlement to a TRIU under 38 C.F.R. § 4.16(a), in view of 
the fact that his multiple service-connected disabilities 
currently warrant a combined rating of only 60 percent.  The 
requisite minimum combined evaluation for consideration of a 
TRIU in the veteran's case must be at least 70 percent.  
38 C.F.R. § 4.16(a).  The Board acknowledges that the veteran 
has stated that he is unable to perform gainful sedentary 
employment due to his nonservice-connected left knee 
disability.  However, the findings of the July and November 
1998 VA examinations indicate that he is not unemployable due 
to any of his service connected disorders, or a combination 
of the two.  The Board has conceded that the veteran has not 
worked for much of the time since his separation from service 
in October 1958, but this is not shown to be a result of  
service-connected disability.  Given this, the Board 
concludes that the veteran's service-connected disorders do 
not totally impair his capacity to perform sedentary jobs 
even in consideration of the present condition his service-
connected disorder places him in.  

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b).  There is no objective evidence that 
the veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The aforementioned evidence does not indicate that the 
veteran is unemployable as a result of his service-connected 
disabilities. Thus, in view of the foregoing, his claim for a 
TRIU must be denied. As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.2 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to a total rating for compensation 
purposes based on individual unemployability is denied.  



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

